Dear Mr. Grant:
This office is in receipt of your request for an opinion wherein you inquire as to whether the Jefferson Parish School Board's public comment policy is in compliance with the provisions of LSA-R.S. 42:5.1.
In 1997, the legislature enacted LSA-R.S. 42:5.1 as part of the Open Meetings Law. The section is titled, "School board meetings; public comment" and states:
  Notwithstanding any other law to the contrary, each school board subject to the provisions of this Chapter shall allow public comment at any meeting of the school board prior to taking any vote. The comment period shall be for each agenda item and shall precede each agenda item. A comment period for all comments at the beginning of a meeting shall not suffice as a comment period.
The Jefferson Parish School Board's policy states the following, in pertinent part:
  Citizens or other individuals who desire to speak may do so by calling the Superintendent's Office, verbally making a request and stating their name and topic. Delegations or individuals who desire to speak on an agenda item immediately before that item is discussed by the Board may do so by submitting a fully completed and signed "Speaker's Card" and submitting it to the Secretary of the Board prior to the 7:00 p.m. start of the School Board meeting.  Each delegation shall select one of its members to be its speaker and provide the Secretary of the Board with the name of the speaker. Comments by speakers during this delegations period shall be strictly limited to the agenda item before the Board. Scheduled and unscheduled delegation periods shall be limited to a total of one hour with individual speakers limited to three minutes at the discretion of the Board. Speakers shall refrain from making accusatory or defamatory comments about individuals by name. Speakers who violate this policy may be denied the opportunity to continue to address the Board during that meeting.
A city or parish school board is authorized to make such rules and regulations for its own government not inconsistent with law or with the regulation of the State Board of Elementary and Secondary Education, as it may deem proper. LSA-R.S. 17:81(C). LSA-R.S. 42:5.1 clearly states that public comment shall be allowed at any school board meeting prior to taking any vote. The statute also states that the comment period shall be for each agenda item and shall precede each agenda item. However, LSA-R.S. 42:5.1 does not preclude a school board from placing requirements on individuals that desire to speak such as filling out a public comment or speaker's card before a school board meeting, limiting the speaker to the agenda item on which he would like to speak, limiting the amount of time for each speaker, and/or restricting speakers from making defamatory or accusatory comments.  La.Atty.Gen.Op. No. 98-17. Therefore, this office opines that the Jefferson Parish School Board's public comment policy does comply with LSA-R.S. 42:5.1.
I trust that this adequately responds to you request.  If you have any questions and/or additional information becomes necessary, please advise.
Yours very truly,
                                   CHARLES C. FOTI, JR. ATTORNEY GENERAL
                                   BY: ___________________________ CHARLES H. BRAUD, JR. Assistant Attorney General
CCF, Jr./CHB, Jr./dr
OPINION NUMBER 98-17
MAY 1, 1998
94 — SCHOOLS AND SCHOOL DISTRICTS — ADMINISTRATION GOVERNMENT AND OFFICERS
LSA-R.S. 42:5.1
LSA-R.S. 17:81C
LSA-R.S. 42:5.1 does not preclude a school board from placing requirements on individuals that desire to speak such as filling out a sign-up card before a meeting.
The Honorable Charles I. Hudson Louisiana House of Representatives, District 40 1115 West Vine Street Opelousas, Louisiana 70570